872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linwood C. LEE aka Lyndon C. Swinney, Plaintiff-Appellant,v.Annette Virginia BROWN, An Employee of Vitro Corp. ofMaryland, Defendant-Appellee.
No. 88-7200.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 23, 1988.Decided March 27, 1989.

Linwood C. Lee, Appellant Pro Se.
Before WIDENER, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Linwood C. Lee, a federal inmate in Texarkana, Texas, appeals in forma pauperis from the district's dismissal of his diversity action.  Upon review of the record and the submissions on appeal, we dispense with oral argument and dismiss the appeal as frivolous.  28 U.S.C. Sec. 1915(d);  see, e.g., Urban v. United Nations, 768 F.2d 1497 (D.C.Cir.1985).


2
DISMISSED.